Citation Nr: 0901595	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral knee 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for L5-S1 
herniated disc and lumbar spondylosis, currently evaluated as 
60 percent disabling.

3.  Entitlement to an initial evaluation greater than 20 
percent for right lower extremity clinical lumbar 
radiculopathy.

4.  Entitlement to an initial evaluation greater than 10 
percent for left lower extremity clinical lumbar 
radiculopathy.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to November 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in San Juan, the Commonwealth of 
Puerto Rico (RO).

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, D.C.  


REMAND

The Board's April 2008 Remand in this case directed the RO, 
via the Appeals Management Center, to obtain the veteran's VA 
outpatient treatment records "from January 2005 to the 
present," and, once these actions were accomplished, to have 
a VA examination conducted to determine the current severity 
of the veteran's knee disorders and spine disorder, to 
include related lumbar radiculopathy.  The record reflects 
that in late April 2008, the RO correctly requested the 
veteran's VA outpatient treatment records from the 
appropriate VA Medical Center (MC), for the period beginning 
January 2005.  However, review of the claims file that the VA 
outpatient treatment records associated with the claims file 
are dated from December 2006 through June 2008, and there is 
no evidence that the VAMC in question indicated that records 
for the period January 2005 to December 2006 did not exist, 
or provide a similar negative response to the RO's request.  
Thus, these records, or a negative reply from the VAMC 
indicating that no such records exist, must still be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Ultimately, the actions specified in the Board's April 2008 
Remand have not been completed.  The Court of Appeals for 
Veterans Claims (Court) has held that RO compliance with a 
remand is not discretionary, and that if the RO fails to 
comply with the terms thereof, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is remanded for the following actions:

1.  Copies of all VA outpatient 
treatment records from January 2005 to 
December 2006, and from June 2008 to 
the present, must be obtained and 
associated with the claims file.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.

2.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.  Compliance by the 
RO is neither optional nor 
discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claim must be 
readjudicated, taking into 
consideration any newly acquired VA 
treatment records.  If the claim 
remains denied, a supplemental 
statement of the case must be provided 
to the veteran; after he has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




